DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Claims 7-8 & 14) in the reply filed on 12/16/2021 is acknowledged.  The traversal (see Remarks; pg. 2) is on the ground(s) that Group I (Claims 7-8 & 14) and Group II (Claims 9-12) all depend from Claim 3, and applicant alleges that applied prior art of record Song does not teach the special technical feature(s) of Claim 3.  Accordingly, applicant concludes that the identified claim groupings do not lack unity.  This is not found persuasive because, as applicant is already well aware based on the accompanying PCT/CN2018/106588 International Search Report published 06/20/2019 (previously of record), the Chinese patent Office action 2017/11338884.1 published 11/13/2019 (previously of record), and the EPO 18/849,954 search report published 08/25/2021 (attached hereto), prior art Song does, in fact, teach the special technical feature(s) of Claim 3 as detailed in the Office action below.  Therefore, Groups I & II do lack unity of invention a posteriori, and applicant’s arguments are not persuasive.  Claims 9-12 are hereby withdrawn from consideration.
The requirement is still deemed proper and is therefore made FINAL.



Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: WHITE ORGANIC LIGHT-EMITTING DIODE DISPLAY SUBSTRATE INCLUDING SWITCHING TFT AND LIGHT-SHIELDING LAYER ARRANGED TO PREVENT NEGATIVE DRIFT.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-12 & 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 4-12 & 14 are also rejected for depending from indefinite base Claim 3.
Regarding Claim 3:
In Lines 1-2: The limitations “wherein a first color filter unit in a first color and a second color filter unit in a second color are arranged at a region where each pixel unit is located” creates confusion when interpreted in view of parent Claim 2, which recites “each subpixel unit further comprises a color filter unit corresponding to a color of the subpixel unit”.  
Specifically, it is unclear how exactly the “first color filter unit” and “second color filter unit” arranged at each pixel unit of Claim 3 relate to the “color filter unit[s]” of each subpixel unit of parent Claim 2 (i.e. this claim language obfuscates whether the “first” and “second” color filter units of Claim 3 constitute ones of the “color filter unit[s]” of the subpixel units of parent Claim 2, or if all of the claimed “color filter unit[s]” are instead distinct from one another)
Based on the instant application, for examination purposes the “first color filter unit” and “second color filter unit” of Claim 3 will be interpreted as two color filter units of the “color filter unit[s]” of parent Claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 13, & 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Pub. 2014/0159016 to Song et al. (from hereinafter Song, prior art of record).
Regarding Claim 1, Song teaches an organic light-emitting diode (OLED) display substrate (e.g. Fig. 2, shown below), comprising:
a base substrate (e.g. 1; see ¶ [0033-34]); and
a plurality of pixel units (see ¶ [0032-33 & 38] teaching “the following description is given based on one single pixel unit or a plurality of pixel units, but other pixel units can also be formed in the same way” and “the plurality of pixel units comprise a red pixel unit, a green pixel unit and a blue pixel unit”) arranged on the base substrate (1), wherein each pixel unit comprises a plurality of subpixel units (red/green/blue; see ¶ [0038]), and each subpixel unit comprises a switching thin film transistor (TFT; e.g. gate 2; see ¶ [0034]) and an OLED (e.g. 11/13/14; see ¶ [0035-36]),
wherein the OLED display substrate (of Fig. 2) further comprises a light-shielding layer (e.g. 8; see ¶ [0033 & 37-38] teaching “a light-shielding layer 8 is formed above the thin-film transistor structure… to prevent a blue light from entering the thin-film transistor structure”) arranged between the OLED (11/13/14) and the switching TFT (2), and an orthogonal projection of the light-shielding layer (8) onto the base substrate (1) completely covers an orthogonal projection of a semiconductor region (e.g. 4; see ¶ [0034 & 41] teaching “a light-shielding layer 8 above the thin-film transistor structure in the thin-film transistor structure region so as to block a blue light from entering the thin-film transistor structure”) of the switching TFT (2) onto the base substrate (1).

    PNG
    media_image1.png
    316
    523
    media_image1.png
    Greyscale


Regarding Claim 2, Song teaches the OLED display substrate according to claim 1, wherein the OLED display substrate is a white OLED display substrate (e.g. WOLED; see ¶ [0002-3, 35-36, & 43-44]), the OLED (11/13/14) is a white OLED (see ¶ [0035] teaching “the organic light-emitting diode is a WOLED”), and each subpixel unit (red/green/blue; see ¶ [0038]) further comprises a color filter unit corresponding to a color of the subpixel unit (see ¶ [0038] teaching “[t]he color filter film 9 in the red pixel unit is a red color filter film, the color filter film 9 in the green pixel unit is a green color filter film, and the color filter film 9 in the blue pixel unit is a blue color filter film”).

Regarding Claim 3 (as best understood), Song teaches the OLED display substrate according to claim 2, wherein a first color filter unit (e.g. red or green color filter films 9) in a first color and a second color filter unit (e.g. blue color filter film 9) in a second color are arranged at a region where each pixel unit is located, the first color filter unit (red/green 9) is configured to filter out a blue light beam, and the second color filter (blue 9) unit is configured to allow the blue light beam to pass therethrough.

Regarding Claim 4, Song teaches the OLED display substrate according to claim 3, wherein the light-shielding layer (8) is created from a same layer as the first color filter unit (red/green 9; see ¶ [0038] teaching “the light-shielding layer 8 is formed by the red filter [9]”).

Regarding Claim 5, Song teaches the OLED display substrate according to claim 3, wherein the first color (red/green 9) is red or green, and the second color (blue 9) is blue or white.

Regarding Claim 6, Song teaches the OLED display substrate according to claim 3, wherein in each pixel unit, the switching TFT (2) of each subpixel unit (red/green/blue; see ¶ [0038]-| white; see ¶ [0035]) is arranged at a same side (e.g. bottom side of filters 9) of a region where the color filter unit (9) is located and arranged adjacent (i.e. “not distant : nearby” as defined by merriam-webster.com; therefore, being “arranged adjacent” is reasonably required by being disposed in the same “pixel unit”) to the first color filter unit (red/green 9), and the light-shielding layer (8) is connected to the first color filter unit (red/green 9, albeit indirectly through one or more of layers 7, 10, 11, & 12).

Regarding Claim 13, Song teaches the OLED display substrate according to claim 1, wherein the OLED is a bottom-emission OLED (see Fig. 2 & ¶ [0035] teaching “[l]ight emitted from the organic light-emitting layer [13] exits through the first electrode [11] and the respective layers below the first electrode”).

Regarding Claim 15, Song teaches the OLED display substrate according to claim 1, wherein each switching TFT (2) is an oxide TFT (see ¶ [0034 & 42]).

Regarding Claim 16, Song teaches an OLED display device, comprising the OLED display (e.g. Fig. 2) substrate according to claim 1.

Regarding Claim 17, Song teaches a method for manufacturing the OLED display substrate (see Fig. 2, reproduced above) according to claim 1, comprising:
providing a base substrate (1); and
forming a plurality of pixel units (see ¶ [0032-33 & 38] teaching “the following description is given based on one single pixel unit or a plurality of pixel units, but other pixel units can also be formed in the same way”) and a light-shielding layer (e.g. 8; see ¶ [0033 & 37-38] teaching “a light-shielding layer 8 is formed above the thin-film transistor structure… to prevent a blue light from entering the thin-film transistor structure”) on the base substrate (1),
wherein each pixel unit comprises a plurality of subpixel units in various colors (red/green/blue; see ¶ [0038]), and each subpixel unit comprises a switching TFT (2) and an OLED (11/13/14), the light-shielding layer (8) is arranged between the OLED (11/13/14) and the switching TFT (2), and an orthogonal projection of the light-shielding layer (8) onto the base substrate (1) completely covers an orthogonal projection of a semiconductor region (e.g. 4; see ¶ [0034 & 41] teaching “a light-shielding layer 8 above the thin-film transistor structure in the thin-film transistor structure region so as to block a blue light from entering the thin-film transistor structure”) of the switching TFT (2) onto the base substrate (1).

Allowable Subject Matter
Claim 7 (and Claims 8 & 14, which are dependent therefrom) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and all intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892



/Matthew E. Gordon/Primary Examiner, Art Unit 2892